1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on May 3, 2021.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
In claim 1, 
line 18, there is no antecedent basis for “the second location of the second IC”; perhaps applicant intends to say “the second location of the first surface”;
line 14, the phrase “between any of (i) the first IC, (ii) the second IC and (iii) the electrical contacts” is indefinite as it is vague what is meant by “any of”; note that “any of” could be just one IC; perhaps applicant intends to define the product traces individually;
In claims 5,14, there is no antecedent basis for “the second location of the second IC”; perhaps applicant intends to say “the second location of the first surface”; the phrase “a dummy die, which is assembled on the first surface at the second location” is indefinite as it is vague how the dummy die is assembled on the second IC; note that the second IC is present at the second location already and then the dummy die is assembled on the second location; this means the second location has both the dummy die and the second IC; the structure as claimed is vague;


In claims 6,15, the phrase “testing the first IC and the Tx and Rx” is indefinite; note that only IC is being tested on Tx and Rx; Tx and Rx are simply ports;
In claims 7,16, the phrase “wherein the product-traces are configured to convey, in the MCM, functional electrical signals between the first IC and the additional second IC” is indefinite as it is vague whether all product-traces as claimed in claim 1 are used to connect the first IC with the second IC or just one of the traces is used between the first IC and the second IC;
In claim 10, the phrase “A method for producing an apparatus” is not proper as the method is directed to a method for testing not producing; perhaps applicant intends to delete “for producing an apparatus”;
last paragraph, there is no antecedent basis for “the second location of the second IC”; perhaps applicant intends to say “the second location of the first surface”;
line 13, the phrase “between any of (i) the first IC, (ii) the second IC and (iii) the electrical contacts” is indefinite as it is vague what is meant by “any of”; note that “any of” could be just one IC; perhaps applicant intends to define the product traces individually.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Love (5,477,160) in view of Rahman (7,998,853).
As to claims 1,9-10,18, Love discloses an apparatus for testing an Integrated Circuit (IC) comprising a test substrate e.g. 102,103,802 comprising a first surface configured to receive the ICs e.g. first IC to be tested e.g. 104; at least an additional or second IC e.g. 104; a second surface that is opposite the first surface and is configured to receive electrical contacts e.g. 106; multiple product traces e.g. 110 for conveying electrical signals between the first IC, the second IC and the electrical contacts; and a dummy trace which is formed in the test substrate; and the dummy trace is configured to electrically connect between two of the first electrical traces (see figs. 1a,1b,5,8-9). Love does not explicitly show the dummy trace on the substrate. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have the dummy trace on the substrate (instead of in the substrate), since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Rahman is cited to show the dummy trace. Rahman discloses a dummy trace e.g. 224,M13 that connects two product traces e.g. 215-1;215-2 (see fig. 2). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Love to use the dummy trace as taught by Rahman so that two product traces can be connected depending on the applicability or on the basis of its suitability for the intended use.
	The method claims recited for using the apparatus in claims 10-18 are an inherent use of the apparatus of Love in view of Rahman and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Love in view of Rahman operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    423
    717
    media_image1.png
    Greyscale

As to claims 2,11, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) wherein the test substrate comprises one or more layers (e.g. see col. 4, line 36-38 in Love).
As to claims 3,12, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical contacts comprise balls e.g. 106,512, which are configured to conduct the electrical signals between the IC and other electrical device (see figs. 1a,5 in Love and 218 in Rahman).
As to claims 4-5,13-14, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) wherein the electrical traces can be formed in a layer (see e.g. col. 4, lines 36-53).
As to claims 6,15, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) comprises a transmitting port (Tx) and a receiving port (Rx), and wherein the second electrical trace can form a loop back by connecting between the Tx and Rx for testing the IC and the Tx and Rx. Note that Love discloses several bumps for each IC; these bumps can be used as a port either for transmitting or receiving and the electrical trace can be provided between the bumps as per applicability (see figs. 1a,8-9,14).
As to claims 7,16, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) wherein the product traces comprise traces configured to convey the electrical signals between the ICs. (figs. 1a,5,8).


As to claims 8,17, Love in view of Rahman discloses an apparatus for testing an Integrated Circuit (IC) wherein the dummy trace is formed on the test substrate and is configured to convey testing electrical signals between two of the product traces (see figs. 1a,5,8 in Love and fig. 2 in Rahman).

6.	Claims 1-3,7-12,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (7,998,853).
As to claims 1,9-10,18, Rahman discloses an apparatus for testing an Integrated Circuit (IC) comprising a test substrate e.g. 102 comprising a first surface configured to receive the ICs e.g. first IC to be tested e.g. 104; at least an additional or second IC e.g. 104; a second surface that is opposite the first surface and is configured to receive electrical contacts e.g. 218; multiple product traces e.g. 215 for conveying electrical signals and a dummy trace e.g. 2224,M13 which is formed on the test substrate; and the dummy trace is configured to electrically connect between two of the first electrical traces 215 (see fig. 2). Rahman inherently discloses multiple product trances for conveying electrical signals between different ICs.	Rahman discloses a dummy trace e.g. 224,M13 that connects two product traces e.g. 215-1;215-2 (see fig. 2). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Rahman to use different product traces so that different ICs can be connected depending on the applicability or on the basis of its suitability for the intended use.

    PNG
    media_image2.png
    682
    852
    media_image2.png
    Greyscale

	
The method claims recited for using the apparatus in claims 10-18 are an inherent use of the apparatus of Rahman rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Rahman operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
	As to claims 2,11, Rahman discloses the apparatus as described above wherein the test substrate comprises one or more organic layers (see M10-M13 in fig. 2).
As to claims 3,12, Rahman discloses the apparatus as described above wherein the electrical contacts comprise balls, which are configured to conduct the electrical signals between the first IC and an electrical testing system (see 218 in fig. 2).
As to claims 4-5,13-14, Rahman discloses the apparatus as described above wherein the dummy-trace is formed in one or more dummy layers disposed on the first surface (note that there are at least 13 layers in the substrate and one of the layers is for the dummy layer).
As to claims 6,15, Rahman discloses the apparatus as described above wherein the IC comprises a transmitting port (Tx) and a receiving port (Rx) and a loop back. Note that Rahman discloses several bumps for each IC e.g. 222; these bumps can be used as a port either for transmitting or receiving and the electrical trace can be provided between the bumps as per applicability (see fig. 2).
As to claims 7,16, Rahman discloses the apparatus as described above wherein the product traces are configured to convey, in the MCM, functional electrical signals between the ICs (see figs. 1,2).
As to claims 8,17, Rahman discloses the apparatus as described above wherein the dummy-trace is configured to convey electrical signals between the product-traces (e.g. fig. 2).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Wang et al. (2014/0253162) discloses a test system with product traces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858d